UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A ADOPTION OF AND AMENDMENT TO NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company, a Delaware statutory trust (the “Registrant”), hereby notifies the U.S. Securities and Exchange Commission that it is adopting as its own the registration of Invesco New York Quality Municipal Securities, a Massachusetts business trust (the “Predecessor Registrant”), under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940, as amended, effective immediately prior to the closing of a reorganization transaction between the Predecessor Registrant and the Registrant. In connection with such amended notification of registration, the Registrant submits the following information: Name:Invesco New York Quality Municipal Securities Address of Principal Business Office (No. & Street, City, State, Zip Code): 1555 Peachtree Street, N.E. Atlanta, GA 30309 Telephone Number (including area code):(713) 626-1919 Name and address of agent for service of process: John M. Zerr, Esquire Invesco Advisers, Inc. 11 Greenway Plaza, Suite 1000 Houston, Texas 77046-1173 With copies of Notices and Communications to: E. Carolan Berkley, Esquire Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA 19103 Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES []NO [X] Item 1.Exact name of registrant. Invesco New York Quality Municipal Securities Item 2.Name of state under the laws of which registrant was organized or created and the date of such organization or creation. The Registrant is a Delaware statutory trust.The Registrant filed a certificate of trust with the Secretary of State of the State of Delaware on April 2, 2012. Item 3.Form of organization of registrant. Delaware statutory trust. Item 4.Classification of registrant. Management company. Item 5. (a) The Registrant is a closed-end management company. (b) The Registrant is registered as a “diversified” investment company for purposes of the Investment Company Act of 1940, as amended. Item 6.Name and address of each investment adviser of registrant. Invesco Advisers, Inc. 1555 Peachtree Street, N.E. Atlanta, GA 30309 Invesco Asset Management Deutschland GmbH An der Welle 5, 1st Floor Frankfurt, Germany 60322 Invesco Asset Management Limited 30 Finsbury Square London, United Kingdom EC2A 1AG ENGLAND Invesco Asset Management (Japan) Limited 25th Floor, Shiroyama TrustTower 3-1, Toranoman 4-chome, Minato-Ku Tokyo, Japan 105-6025 Invesco Australia Limited 333 Collins Street, Level26 Melbourne Victoria 3000, Australia Invesco Hong Kong Limited 32nd Floor Three Pacific Place 1 Queen’s Road East Hong Kong Invesco Senior Secured Management, Inc. 1166 Avenue of the Americas, 27th Floor New York, NY 10036 Invesco Canada Ltd. 5140 Yonge Street Suite900 Toronto, ON, M2N 6X7 Item 7.Name and address of each officer and trustee of the registrant. Name and Address Principal Occupation(s) During Past 5Years Martin L. Flanagan 1555 Peachtree Street, N.E. Atlanta, GA 30309 Trustee Philip A. Taylor 1555 Peachtree Street, N.E. Atlanta, GA 30309 Trustee, President and Principal Executive Officer Wayne W. Whalen 1555 Peachtree Street, N.E. Atlanta, GA 30309 Trustee Bruce L. Crockett 1555 Peachtree Street, N.E. Atlanta, GA 30309 Trustee and Chair David C. Arch 1555 Peachtree Street, N.E. Atlanta, GA 30309 Trustee Frank S. Bayley 1555 Peachtree Street, N.E. Atlanta, GA 30309 Trustee James T. Bunch 1555 Peachtree Street, N.E. Atlanta, GA 30309 Trustee Rodney F. Dammeyer 1555 Peachtree Street, N.E. Atlanta, GA 30309 Trustee Albert R. Dowden 1555 Peachtree Street, N.E. Atlanta, GA 30309 Trustee Jack M. Fields 1555 Peachtree Street, N.E. Atlanta, GA 30309 Trustee Carl Frischling 1555 Peachtree Street, N.E. Atlanta, GA 30309 Trustee Prema Mathai-Davis 1555 Peachtree Street, N.E. Atlanta, GA 30309 Trustee Larry Soll 1555 Peachtree Street, N.E. Atlanta, GA 30309 Trustee Hugo F. Sonnenschein 1555 Peachtree Street, N.E. Atlanta, GA 30309 Trustee Raymond Stickel, Jr. 1555 Peachtree Street, N.E. Atlanta, GA 30309 Trustee Russell C. Burk 1555 Peachtree Street, N.E. Atlanta, GA 30309 Senior Vice President and Senior Officer John M. Zerr 1555 Peachtree Street, N.E. Atlanta, GA 30309 Senior Vice President, Chief Legal Officer and Secretary Sheri Morris 1555 Peachtree Street, N.E. Atlanta, GA 30309 Vice President, Treasurer and Principal Financial Officer Karen Dunn Kelley 1555 Peachtree Street, N.E. Atlanta, GA 30309 Vice President Yinka Akinsola 1555 Peachtree Street, N.E. Atlanta, GA 30309 Anti-Money Laundering Compliance Officer Todd L. Spillane 1555 Peachtree Street, N.E. Atlanta, GA 30309 Chief Compliance Officer Item 8.Not applicable. Item 9. (a) No.Registrant is not currently issuing and offering its securities directly to the public. (b) Not applicable. (c) No.Registrant does not intend to make a public offering at an undetermined time in the future. (d) No.Registrant does not currently have any outstanding and issued securities. (e) As of August 20, 2012, the number of beneficial owners of Registrant’s outstanding securities is 0. Item 10. The current value of Registrant’s total assets is $0. Item 11. The Registrant has not applied and does not intend to apply for a license to operate as a small business investment company. Item 12. Not applicable. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on behalf of the Registrant in the city of Houston and the state of Texas on the 15th day of August, 2012. Invesco New York Quality Municipal Securities By:/s/John M. Zerr John M. Zerr, Senior Vice President, Chief Legal Officer and Secretary Attest:/s/Peter Davidson Peter Davidson
